Citation Nr: 0508115	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the case for additional 
development in July 2003 and that development was completed 
by the RO.  The case has since been returned to the Board for 
appellate review.

The Board notes that, in a November 1999 correspondence the 
veteran requested a hearing before a hearing officer.  
However, the record contains evidence showing the veteran 
canceled the scheduled hearing, as per a January 2000 VA form 
119 (Report of Contact).  As the record does not contain 
further indication that the veteran has requested that the 
hearing be rescheduled, the Board deems the veteran's 
November 1999 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record that 
causally or etiologically relates the veteran's hypertension 
to service or medicine taken for his service-connected 
malaria.

3.  The veteran's service-connected malaria is currently 
asymptomatic.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service nor may it be presumed to have been 
so incurred or secondary to medicine taken for his service-
connected malaria.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004). 
 
2. The criteria for an increased (compensable) evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the August 1999 rating decision, the October 
1999 statement of the case, the April 2001 RO letter, the 
supplemental statements of the case, the July 2003 Board 
remand and an August 2004 RO letter.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As well, the VA scheduled the 
veteran for a medical examination to provide additional 
evidence in support of his claim, but the veteran failed to 
appear for the scheduled examination.  Although VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claims for service connection  for increase. He was 
advised of the evidence necessary to substantiate his claim. 
As no additional evidence, which may aid the veteran's claim 
or might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in August 1999, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in letters to the veteran dated in April 2001 
and August 2004, the RO informed him of what information he 
needed to establish entitlement to the claims addressed in 
this decision and that he should send in information 
describing additional evidence or the evidence itself.  In 
this respect, the Board notes that the letters were provided 
to the claimant following the August 1999 rating decision 
initially adjudicating the claims on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notices, the October 1999 statement of the case, the July 
2002 supplemental statement of the case, and the September 
2004 supplemental statement of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his service connection and increased rating claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statement of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
He has, by information letters, a rating decision, a 
statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Factual Background

The medical evidence of record includes service medical 
records dated between January 1942 and September 1945.  These 
treatment records contain no indication that the veteran was 
diagnosed with malaria or high blood pressure during his 
active service. 

Post-service evidence includes a letter from J. M. Jackson, 
M.D., dated in December 1945, wherein he diagnosed the 
veteran with chronic malaria.  Dr. Jackson did not diagnose 
the veteran as having hypertension. 

In written correspondence from G. E. Scudder, M.D., dated in 
July 1999 indicates that the veteran was a patient of Dr. 
Scudder's from 1973 through 1991.  Dr. Scudder noted that he 
treated the veteran for hypertension during this time, but 
did not relate the veteran's hypertension to his active 
service.  Furthermore, Dr. Scudder did not indicate that the 
veteran had active malaria during the time he treated the 
veteran.   

A letter from Stacey Greenert, M.D., dated in July 1999 
indicated that the veteran has been a patient of Dr. 
Greenert's since 1991.  It was further noted that the veteran 
had received treatment for symptomatology attributable to 
hypertension and obstructive uropathy secondary to prostrate.  
Dr. Greenert did not provide a medical opinion relating the 
veteran's hypertension to his active service, or diagnosing 
the veteran with active malaria. 

Rafael J. Calzadella, M.D., reported in a letter dated in 
February 2000, that the veteran has been receiving treatment 
from Dr. Calzadella since February 2000.  Dr. Calzadella 
treated the veteran for hypertension.  In his letter, Dr. 
Calzadella did not relate the veteran's hypertension to his 
active service, and also did not indicate that the veteran 
currently has active malaria. 

Further, the above-described letters did not relate the 
veteran's hypertension to medicine taken for his service-
connected malaria.  In an attempt to better ascertain the 
etiology and severity of the veteran's conditions, the RO 
scheduled the veteran for a VA examination in September 2004.  
The veteran, however, did not report for the scheduled 
examination.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Service Connection for Hypertension

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, to 
include hypertension, to a compensable degree within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
hypertension.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  In the present case, the veteran has not provided 
any medical opinions relating his currently diagnosed 
hypertension to his active service.  Additionally, the 
veteran failed to report to a scheduled VA medical 
examination that would have examined the etiology of his 
currently diagnosed hypertension, and he has not stated a 
reason why he failed to appear or requested that the 
examination be re-scheduled.  Applicable regulations provide 
that, when entitlement to a benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  See 38 C.F.R. § 3.655(a)(b) 
(2004).  As such, the Board must consider the evidence of 
record that fails to show that the veteran developed 
hypertension during service or for many years thereafter.  
The veteran's separation examination did not indicate that he 
had a diagnosis of hypertension.  The Board notes further 
that there is no other probative evidence that would 
establish that the veteran's hypertension had its onset in 
service or within one year of service discharge.  Indeed, the 
available medical evidence shows that the earliest treatment 
for hypertension, as per Dr. Scudder's July 1999 letter, was 
in 1973, almost 28 years after the veteran was discharged 
from active service.  Therefore, the Board finds that the 
veteran did not develop hypertension during service nor does 
the evidence establish that it was manifest to a compensable 
degree within one year of service discharge.  For the 
foregoing reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension.    

Compensable Evaluation for Malaria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's residuals of malaria have been rated as 
noncompensable pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6304 (2004).  Under Diagnostic 
Code 6304 a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004).

The record shows that the veteran was diagnosed with malaria 
shortly after he was discharged from service in 1945.  As 
mentioned above, the veteran failed to report to a scheduled 
VA medical examination that would have examined the severity 
of his service-connected malaria, and he has not stated a 
reason why he failed to appear or requested that the 
examination be re-scheduled.  

As previously noted, applicable regulations provide that, 
when entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655(a)(b) (2004).  
However, the available medical records do not show that the 
veteran has been diagnosed with active malaria.  As well, the 
Board notes that the veteran has not presented medical 
evidence that shows the presence of malarial parasites.  
Additionally, the evidence of record does not show treatment 
for or complaints involving the liver or spleen.

Accordingly, in the absence of active disease or any residual 
disability, such as liver or spleen damage, the Board finds 
that there is no basis to award a compensable rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
compensable rating for malaria.  

Conclusion

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claims, the claims of service connection for 
hypertension and entitlement to a compensable evaluation for 
malaria are denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.

A compensable evaluation for malaria is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


